Citation Nr: 0843828	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-03 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disorder, to include spina bifida occulta and, if 
so, whether the reopened claim should be granted.

2. Entitlement to service connection for a bilateral leg 
disorder, to include as secondary to a low back disorder.

3. Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from December 1961 to January 
1963.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In June 2003, the Board remanded the matter of whether 
new and material evidence was received to reopen the 
previously denied claim for service connection for a low back 
disorder to the RO for further development.

The issues of entitlement to service connection for bilateral 
leg and hip disorders are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed December 1967 rating decision denied the 
veteran's claim for service connection for spina bifida.  In 
an April 1997 rating decision, the RO denied the veteran's 
request to reopen his previously denied claim for service 
connection claim for spina bifida (claimed as a low back 
disorder); he was notified in writing of the RO's decision 
and a timely notice of disagreement was not received to 
initiate an appeal from that determination.

2.  Evidence received since the April 1997 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
low back disorder.

3.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a low 
back disorder related to his period of active military 
service nor was low back arthritis diagnosed within one year 
of his separation from service.


CONCLUSIONS OF LAW

1.  Evidence received since the April 1997 RO decision that 
denied the veteran's request to reopen the previously denied 
claim for service connection for spina bifida occulta 
(claimed as a low back disorder) is new and material, and the 
claim for service connection for a low back disorder, to 
include spina bifida occulta, is reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001). 

3.  A low back disorder, to include spina bifida occulta, was 
not incurred in or aggravated by the veteran's active 
military service, nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103; 
38 CFR § 3.159(b)(1).  As part of that notice, VA must inform 
the claimant of the information and evidence he is expected 
to provide, as well as the information and evidence VA will 
seek to obtain on his behalf.  See 38 U.S.C.A. § 5103; 38 CFR 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been recently revised in part.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided.  See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed Cir. 2007).  The notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  With regard to a petition to reopen a 
finally decided claim, the VCAA requires VA to provide the 
veteran with notice of the evidence necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, 
VA may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 
487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In June 2003 and January 2005 letters, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate service connection, and new and 
material evidence claims (including notice of the reason for 
the previous denial), as well as specifying what information 
and evidence must be submitted by him and what information 
and evidence will be obtained by VA.  
The veteran did not receive notice of what evidence was 
necessary to assign a disability rating and an effective date 
in the event service connection was established.  However, 
the veteran was not prejudiced from this error because the 
denial of the service connection claim in this appeal renders 
moot any question as to the appropriate disability rating or 
effective date to be assigned.  Thus, the Board finds that 
the essential fairness of the adjudication process was not 
affected by the VCAA error. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim.  The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations.  
As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide this claim.  
See 38 C.F.R. § 3.159(c)(4).  Under these circumstances, the 
Board finds no further action is necessary to assist the 
veteran with the claim.

The Board notes that, in 2003, the RO received some records 
regarding back and psychiatric disorders, evidently 
considered by the Social Security Administration (SSA) in 
conjunction with the veteran's apparent claim for disability 
benefits. 
While the Board recognizes the disabling nature of the 
veteran's low back disorder, a favorable SSA decision is not 
considered sufficient to overcome the objective evidence of 
record as to the origin of the veteran's low back disorder, 
to include spina bifida occulta.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence [he] should submit to 
substantiate [his] claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  

II. Legal Analysis

A. New and Material Evidence

As noted above, in an unappealed December 1967 rating 
decision, the RO denied the veteran's claim for service 
connection for spina bifida on the basis that it was a 
developmental abnormality.  The veteran was notified in 
writing of this determination and his appellate rights and 
did not appeal.  The decision became final.

By way of an April 1997 rating decision, the RO denied the 
veteran's application to reopen his service connection claim 
for spina bifida occulta (claimed as a low back disorder) on 
the basis that his back disorder was spina bifida occulta 
that was a congenital defect and ineligible for service 
connection.  See 38 C.F.R. §§ 3.303(c), 4.9 (2008).  The 
veteran was notified in writing of the RO's determination and 
his appellate rights and did not appeal.  Therefore, the 
April 1997 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  

In April 1998, the veteran submitted a request to reopen his 
previously denied claim.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were amended.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  Since the amended 
version is only applicable to claims filed on or after August 
29, 2001, and the claim to reopen in this matter was filed 
prior to that date, the change in the regulation does not 
impact the present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

Evidence of record at the time of the RO's April 1997 rating 
decision that declined to reopen the previously denied claim 
for service connection for a low back disorder consisted of 
the veteran's service medical records and post service 
medical records that showed a diagnosis of spina bifida 
occulta.  

Evidence received since the unappealed April 1997 rating 
decision includes an October 2002 VA examination report that 
reflects a diagnosis of degenerative disc and joint disease 
of the lumbar spine and addresses the salient issue of 
whether or not the veteran's current lumbar spine disorder is 
etiologically related to his active duty service period.  The 
Board finds this evidence both new (as it was not of record 
at the time of the April 1997 denial) and material (as it 
addresses the salient issue of whether or not the veteran's 
current lumbar spine disorder is related to his active duty 
service period).  Therefore, the Board finds that new and 
material evidence has been received to reopen the previously 
denied claim of entitlement to service connection for a low 
back disorder and the Board will now consider the veteran's 
claim for service connection for a low back disorder, to 
include spina bifida occulta, on a de novo basis.

B. Service Connection 

Pursuant to 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Even if there is no record of 
arthritis in service, its incurrence in service will be 
presumed if the disease was manifest to a compensable degree 
within one year after service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.307, 3.309 (2008).  While the disease need not be diagnosed 
within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  VAOPGCPREC 82-90 (July 18, 1990) (a 
reissue of General Counsel opinion 01-85 (March 5, 1985)) in 
essence held that a disease considered by medical authorities 
to be of familial (or hereditary) origin by its very nature 
preexists a claimant' s military service, but could be 
granted service connection if manifestations of the disease 
in service constituted aggravation of the condition.  
Congenital or developmental defects, as opposed to diseases, 
could not be service-connected because they are not diseases 
or injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service- 
connected.  Id.

Upon review of the probative and objective medical evidence 
of record, the Board is of the opinion that service 
connection for a low back disability, to include spina bifida 
occulta, is not warranted.

Service treatment records indicate that, in July 1962, the 
veteran was hospitalized for treatment of a probable left 
urethral calculus.  In September 1962, he was seen again with 
complaints of burning left leg pain with sensory loss, and 
denied a history of back trauma or radiating back pain.  
Treatment involved traction but physical examination was not 
confirmatory of a disc syndrome.  Findings were considered 
inconsistent on sequential tests.  Results of x-rays of the 
veteran's spine taken at the time were essentially normal and 
the initial impression was a mild back strain or a pain of 
psychogenic origin.  

The post service medical records fail to show any objective 
medical evidence of arthritis of the veteran's lumbar spine 
within one year of his discharge from active duty service.  
Thus, service connection for a low back disorder cannot be 
established under the presumptive provisions of 38 C.F.R. 
§§ 3.307, 3.309.

The first relevant post service medical evidence is an 
October 1967 VA examination report with an accompanying 
November 1967 x-ray image of the veteran's spine, that 
reflects that his disc spaces were well maintained but that 
there was spina bifida occulta of S-1.  However, as noted 
above, congenital defects such as spina bifida occulta are 
not considered a disability for VA compensation purposes.  
See 38 C.F.R. §§ 3.303(c), 4.9.  Nor is there evidence of a 
superimposed injury in service such as to warrant service 
connection for the resultant disorder.

Post service medical evidence, dated from the 1980s to the 
present time, reflects the veteran's complaints of back pain.  
These medical records also show that the veteran sustained a 
post service work-related back injury in the 1990s.

Here, the only competent medical evidence of record that 
addresses the etiology of the veteran's current lumbar spine 
disorder is the October 2002 VA examination report.  The 
examination report shows that the VA examiner reviewed the 
veteran's claims file, including his service medical records, 
performed a clinical examination, and obtained x-rays of the 
veteran's spine.  The VA examiner diagnosed the veteran with 
degenerative disc and joint disease of the lumbar spine and 
opined that it was not likely that the current diagnosis was 
related to service.  The VA examiner noted the 1967 x-ray 
report of spina bifida occulta and said that such diagnosis 
was congenital, did not cause back pain, and was of no 
clinical significance.  There are no contrary medical 
opinions of record.  In short, no competent medical opinion 
or other medical evidence relating the veteran's low back 
disorder to service or any incident of service has been 
presented.

The veteran does not meet the burden of presenting evidence 
as to medical cause and effect, or a diagnosis, merely by 
presenting his own, and other lay statements, because as 
laypersons they are not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain.  Cf. 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus his and his 
friends' statements regarding causation are not competent.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
There is no evidence showing, and the veteran does not 
assert, that he or his friends have had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed low back disorder, to include spina 
bifida occulta.

Here, there is no competent medical evidence to provide a 
nexus between any in-service injury or disease and the 
conditions that caused and contributed to his currently 
claimed low back disorder, to include spina bifida occulta.  
The preponderance of the evidence is therefore against the 
appellant's claim of entitlement to service connection for a 
low back disorder, to include spina bifida occulta.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder, to 
include spina bifida occulta, is reopened and the appeal is, 
to this extent, granted.
 
Service connection for a low back disorder, in include spina 
bifida occulta, is denied.


REMAND

The veteran also seeks service connection for bilateral leg 
and hip disorders.  The veteran's service medical records 
reflect complaints of "burning pain" down the lateral 
aspect of his left leg and sensory loss in the left leg from 
September to December 1962.  He essentially contends that he 
had bilateral leg and hip pain since this time.  The record 
reflects that the veteran has current complaints of leg and 
hip pain.  Based on this evidence, the Board finds that a VA 
examination is warranted.  See generally McLendon v. 
Nicholson, 20 Vet.App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all VA 
medical records regarding the veteran's 
treatment for the period from January 2005 
to the present, and any additional private 
medical records identified by him.  If any 
records are unavailable a note to that 
effect should be placed in the claims file 
and the veteran and his representative so 
notified in writing.

2.  Then, the RO/AMC should schedule the 
veteran for a VA orthopedic examination, 
performed by a physician, preferably, an 
orthopedist, to determine the etiology of 
any bilateral hip and leg disorders found 
to be present.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  The 
examiner is requested to respond to 
address the following questions:

a)  Does the veteran have a diagnosed 
bilateral hip or leg disorder?  If no 
diagnosed bilateral hip or leg disorder 
is found, that should be so stated by 
the examiner.  Further opinion would 
not then be needed.
	
b)  For each diagnosed bilateral hip 
and leg disorder identified, the 
examiner is requested to render an 
opinion as to whether or not it is at 
least as likely as not (a probability 
of at least 50 percent) that the 
veteran has a diagnosed bilateral hip 
or leg disorder related to his active 
military duty service, to include his 
complaints of left leg pain and 
numbness noted in the September to 
December 1962 service medical records, 
or whether such a diagnosis unlikely 
(i.e., less than a 50-50 probability)?  

c) A rationale should be provided for 
all opinions expressed.  The veteran's 
claims files should be made available 
to the examiner in conjunction with the 
examination, and the examination report 
should indicate whether the examiner 
reviewed the veteran's medical records.  
If the examiner cannot provide the 
requested opinion without resorting to 
mere speculation, that should be so 
state.

NOTE: The term "at least as likely 
as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.

2.  After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the RO/AMC should 
review the record and readjudicate the 
veteran's claims for service connection 
for bilateral leg and hip disorders.  If 
the benefits sought remain denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


